Exhibit 10.1 STOCKHOLDER RIGHTS AGREEMENT This STOCKHOLDER RIGHTS AGREEMENT (this “ Agreement ”) is made as of April 27, 2016 by and between National Holdings Corporation, a Delaware corporation (the “ Company ”), and FBIO Acquisition, Inc. (the “ Major Stockholder ”). RECITALS WHEREAS , concurrently with the execution of this Agreement, the Company, Fortress Biotech, Inc., a Delaware corporation, and the Major Stockholder have entered into that certain Agreement and Plan of Merger (as it may be amended, modified and supplemented from time to time, the “ Merger Agreement ”), capitalized terms used but not defined herein shall have the meanings assigned to them in the Merger Agreement; WHEREAS , in accordance with the Merger Agreement, the Major Stockholder has agreed to commence the Offer to purchase all of the issued and outstanding Shares of the Company at the Offer Price and may acquire a number of Shares which constitutes a Partial Acquisition under the Merger Agreement; WHEREAS , Section 6.14 of the Merger Agreement provides that this Agreement will become effective only upon the consummation of a Partial Acquisition; and WHEREAS , the purpose of this Agreement is to give the Major Stockholder the right to nominate, in certain circumstances, individuals to the board of directors of the Company (the “ Board ”) and to protect the stockholders of the Company who remain stockholders of the Company following the consummation of the Offer. NOW, THEREFORE , in consideration of the mutual covenants and agreements hereinafter set forth and other good and valuable consideration, the receipt and sufficiency of which is hereby mutually acknowledged, the parties hereto do hereby covenant and agree as follows: ARTICLE 1. EFFECTIVENESS AND TERMINATION OF THIS AGREEMENT 1.1Effectiveness of this Agreement. This Agreement shall be binding upon each party upon such party’s execution and delivery of this Agreement, but this Agreement shall only become effective upon the consummation of a Partial Acquisition (the “ Effective Date ”). In the event that the Merger Agreement is validly terminated in accordance with its terms prior to a Partial Acquisition or if the Merger Condition is satisfied, this Agreement shall automatically and immediately terminate and become null and void and be of no further force or effect, and the parties shall have no obligations hereunder. 1.2Effectiveness of Article 2. Notwithstanding Section 1.1 , the provisions of Article 2 shall only become effective if, at the Acceptance Time, the Major Stockholder and its Affiliates own at least 35% of all then outstanding Shares. 1.3Termination . This Agreement shall terminate upon the third anniversary of the Effective Date. ARTICLE 2.
